Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about February 21, 1999, which, upon a *109fact-finding determination that respondent mother permanently neglected the subject child, terminated her parental rights to the child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The record clearly and convincingly supports Family Court’s determination that, despite petitioner agency’s diligent efforts to help respondent mother effectively address the drug abuse and housing problems standing as obstacles to the return of the subject child, respondent during the statutorily relevant time period failed to complete a drug treatment program, failed to maintain a stable home, and failed to cooperate with the agency and thus permanently neglected the child by failing to plan for his future (see Matter of Selathia Nicole F., 243 AD2d 400, lv denied 91 NY2d 806). In addition, the record demonstrated by the, necessary preponderance of the evidence that the child’s best interests would be served by terminating respondent’s parental rights so as to free the child for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Regardless of whether the child, who is now 12 years of age, is adopted by his current foster family or another adoptive family, it is clear that he needs a stable home, something that respondent evidently is unable to provide. Concur — Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.